Citation Nr: 0829677	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right upper 
extremity peripheral neuropathy, to include as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for left upper 
extremity peripheral neuropathy, to include as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  

In his substantive appeal to the Board, received in November 
2006, the veteran requested a hearing before a member of the 
Board.  In a January 2008 statement, the veteran withdrew his 
request for a hearing.  38 C.F.R. § 20.704(e).

Additionally, in September 2007 and January 2008 statements, 
the veteran withdrew his appeal for the issues of entitlement 
to service connection for hypertension and congestive heart 
failure, both claimed as secondary to service-connected 
diabetes mellitus.  As such, the Board will not consider 
these issues.  38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  The most probative evidence establishes that the veteran 
does not have right upper extremity peripheral neuropathy.

2.  The most probative evidence establishes that the veteran 
does not have left upper extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Right upper extremity peripheral neuropathy was not 
incurred or aggravated in active service nor is it 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2007).

2.  Left upper extremity peripheral neuropathy was not 
incurred or aggravated in active service nor is it 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  August 2005.  The letter addressed 
all of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in November 2005 and October 2007.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
his claims.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve simple diagnoses.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
complex medical opinion regarding diagnoses or etiology of 
the claimed disabilities.  See Barr.  Thus, the veteran's lay 
assertions are not competent or sufficient.  


LAW AND ANALYSIS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for right 
and left upper extremity peripheral neuropathy.  There were 
no in-service findings of upper extremity peripheral 
neuropathy and the more persuasive medical evidence of record 
indicated that there was no current diagnosis of such either.  
As such, without a current disability, service connection 
cannot be granted.  

The veteran's service treatment records were absent for 
complaints, treatment, or diagnosis of upper extremity 
peripheral neuropathy.  The veteran separated from service in 
June 1967.  Post-service, the first complaint of occasional 
sharp pains in the hands was found in a June 2005 private 
treatment record of F.M.C.  Additionally, in a December 2006 
VA treatment entry, the veteran stated that he had pain in 
both arms beginning in the past year, which indicates that 
the onset of this problem was approximately 38 years after 
separation from service.  The Board notes, however, that the 
veteran does not appear to be claiming that his bilateral 
upper extremity peripheral began in service.  Rather, in his 
March 2006 notice of disagreement (NOD) and November 2006 
Form 9, the veteran contended that his bilateral upper 
extremity peripheral neuropathy was secondary to his service-
connected diabetes mellitus.  

The veteran has been examined by VA.  During a November 2005 
VA examination, the upper extremities showed intact light and 
sharp touch sensation and proprioception in the hands was 
normal.  After reviewing the claims file and the veteran, the 
examiner did not provide a diagnosis of upper extremity 
peripheral neuropathy.  Rather, the veteran only exhibited 
bilateral lower extremity peripheral neuropathy.  

A December 2006 VA treatment entry contained a positive 
Phalen's sign and a negative Tinel's sign in the upper 
extremities.  The assessment was bilateral carpal tunnel 
syndrome.  A February 2007 VA treatment entry described the 
veteran as having carpal tunnel syndrome and peripheral 
neuropathy.  However, a February 2007 electromyography (EMG) 
study indicated that the findings were consistent with 
bilateral carpal tunnel syndrome, only.  Significantly, 
thereafter, the veteran underwent a second VA examination in 
October 2007 wherein the claims file was reviewed.  The 
examiner referenced a May 2006 EMG and nerve conduction which 
showed an impression of early evidence for sensory peripheral 
neuropathy and subtle evidence of ulnar neuropathy across the 
elbow, but no evidence of radiculopathy.  He also noted the 
repeat examination in February 2007 which indicated that the 
findings were consistent with bilateral carpal tunnel 
syndrome with no evidence of peripheral neuropathy.  

The examiner opined that although bilateral carpal tunnel 
syndrome tends to be more frequent in diabetics, there is no 
cause and effect relationship.  Further, the examiner stated 
that without evidence of peripheral neuropathy found on the 
most recent EMG and nerve conduction study, upper extremity 
peripheral neuropathy does not exist and bilateral carpal 
tunnel syndrome was not caused by his service-connected 
diabetes mellitus.  The Board attaches the most probative 
value to this opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).

Thus, the EMG testings and the recent VA examination resolved 
that the veteran does not have a current diagnosis of 
bilateral upper extremity peripheral neuropathy.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); see also Gilpin.  In the absence of proof of 
a present disability, there can be no valid claim or the 
grant of the benefit.  See Rabideau.  In this case, the most 
recent and probative VA examination report and the EMG 
studies resolved that the veteran does not have the claimed 
disabilities of peripheral neuropathy of the upper 
extremities.

Furthermore, the October 2007 VA examiner determined that 
while the veteran has bilateral upper extremity carpal tunnel 
syndrome, it was not causally related to service-connected 
diabetes mellitus.  Nevertheless, the issue of service 
connection for carpal tunnel syndrome is not in appellate 
status.  

In conclusion, the most probative evidence establishes that 
the veteran does not have a current diagnosis of left or 
right upper extremity peripheral neuropathy.  As such, 
service connection may not be granted either on a direct or a 
secondary basis due to lack of a current diagnosis.  

As such, service connection must be denied.  


ORDER

Entitlement to service connection for right upper extremity 
peripheral neuropathy, to include as secondary to service-
connected diabetes mellitus, is denied.

Entitlement to service connection for left upper extremity 
peripheral neuropathy, to include as secondary to service-
connected diabetes mellitus, is denied.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


